Exhibit 10.3

EXECUTION VERSION

 

 

WALNUT STREET FUNDING LLC

as Company

and

FS INVESTMENT CORPORATION

as Collateral Manager

COLLATERAL MANAGEMENT AGREEMENT

Dated as of May 17, 2012

 

 



--------------------------------------------------------------------------------

COLLATERAL MANAGEMENT AGREEMENT, dated as of May 17, 2012 (this “Agreement”),
between WALNUT STREET FUNDING LLC, a Delaware limited liability company (the
“Company”), and FS INVESTMENT CORPORATION, a Maryland corporation (in such
capacity, the “Collateral Manager”).

WHEREAS, the Company desires to engage the Collateral Manager to provide the
services described herein, and the Collateral Manager desires to provide such
services; and

WHEREAS, capitalized terms used herein that are not otherwise defined herein
shall have the respective meanings ascribed thereto in the Loan and Servicing
Agreement dated as of the date hereof (together with any agreements referred to
therein, including, without limitation, the letter from the Collateral Manager
to the Administrative Agent delivered pursuant to the LSA, the “LSA”), between
the Company, the lenders from time to time party thereto and WELLS FARGO
SECURITIES, LLC, as administrative agent (including any successor agent under
the LSA, the “Administrative Agent”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein,
the parties hereto hereby agree as follows:

1. Management Services.

(a) The Company hereby appoints FS Investment Corporation as Collateral Manager
pursuant to the terms and conditions of this Agreement and with the authority to
service, administer and exercise rights and remedies, on behalf of the Company,
in respect of the Collateral Portfolio. FS Investment Corporation hereby accepts
such appointment and agrees to perform the duties and responsibilities of the
Collateral Manager pursuant to the terms hereof. The Collateral Manager and the
Company hereby acknowledge that the Administrative Agent and the Secured Parties
are third party beneficiaries of the obligations undertaken by the Collateral
Manager hereunder.

(b) The Collateral Manager will provide the Company with the following services
(in accordance with and subject to the applicable requirements of, and the
restrictions and limitations set forth in, the Transaction Documents and the LLC
Agreement and subject to and consistent with the Collateral Management
Standard):

(i) determining the specific Loans or other assets to be purchased or sold by
the Company, taking into consideration the payment obligations of the Company on
each Payment Date under the LSA in so doing, such that expected distributions on
the Loans and other assets of the Company permit a timely performance of the
payment obligations by the Company under the LSA;

(ii) effecting the purchase and sale of Loans and all other assets of the
Company in accordance with the LSA;

(iii) subject to the limitations set forth in the LSA, negotiating with Obligors
as to proposed amendments and modifications (including but not limited to
extensions or releases of collateral) of the documentation evidencing and
governing the Loans;



--------------------------------------------------------------------------------

(iv) making determinations with respect to the Company’s exercise (including but
not limited to any waiver, modification or variation of any provision of an item
of Collateral Portfolio unless such waiver, modification or variation would
materially impair the collectability of the Collateral Portfolio) of any rights
(including but not limited to voting rights and rights arising in connection
with the bankruptcy or insolvency of an Obligor or the consensual or
non-judicial restructuring of the debt or equity of an Obligor) or remedies in
connection with the Loans and participating in the committees (official or
otherwise) or other groups formed by creditors of an Obligor;

(v) monitoring the Loans and the rest of the Collateral Portfolio on an ongoing
basis and providing to the Administrative Agent and the Company or to any other
Person designated by the Company all information and data which is generated by,
or reasonably accessible to, the Collateral Manager and which is required under
the LSA or requested by the Company in connection with the preparation of all
reports, certificates, schedules and other data which the Company is required to
prepare and deliver under the LSA, in the form and containing all information
required by the LSA, in sufficient time for the Company, or the Person
designated by the Company (including but not limited to the Collateral
Custodian), to review such data and prepare and deliver to the parties entitled
thereto all such reports, certificates, schedules and other data required by the
LSA; and

(vi) maintaining or causing to be maintained all necessary servicing records
with respect to the Collateral Portfolio and maintaining and implementing
administrative and operating procedures (including, without limitation, an
ability to recreate servicing records evidencing the Collateral Portfolio in the
event of the destruction of the originals thereof) and keeping and maintaining
all documents, books, records and other information reasonably necessary or
advisable for the collection of the Collateral Portfolio.

(c) The Company agrees for the benefit of the Collateral Manager and the
Administrative Agent to follow the lawful instructions and directions of the
Collateral Manager in connection with the Collateral Manager’s services
hereunder.

(d) If (i) the Collateral Manager makes a deposit into the Collection Account in
respect of an Interest Collection or Principal Collection of a Loan and such
Interest Collection or Principal Collection was received by it in the form of a
check that is not honored for any reason or (ii) the Collateral Manager makes a
mistake with respect to the amount of any Interest Collection or Principal
Collection and deposits an amount that is less than or more than the actual
amount of such Interest Collection or Principal Collection, it shall
appropriately adjust the amount subsequently deposited into the Collection
Account to reflect such dishonored check or mistake. Any Scheduled Payment in
respect of which a dishonored check is received shall be deemed not to have been
paid.

 

2



--------------------------------------------------------------------------------

(e) The Collateral Manager may, in its discretion and consistent with the
Collateral Management Standard and the applicable Loan Agreement, foreclose upon
or repossess, as applicable, or otherwise comparably convert the ownership of
any Underlying Collateral relating to a defaulted Loan as to which no
satisfactory arrangements can be made for collection of delinquent payments;
provided that the Company will promptly reimburse the Collateral Manager for any
reasonable costs and expenses incurred in connection with the foregoing. The
Collateral Manager will comply with the Collateral Management Standard and
Applicable Law in realizing upon such Underlying Collateral, and employ
practices and procedures including reasonable efforts consistent with the
Collateral Management Standard to enforce all obligations of Obligors
foreclosing upon, repossessing and causing the sale of such Underlying
Collateral at public or private sale in circumstances other than those described
in the preceding sentence. Without limiting the generality of the foregoing,
unless the Administrative Agent has specifically given instruction to the
contrary, the Collateral Manager may cause the sale of any such Underlying
Collateral to itself or its Affiliates for a purchase price equal to the then
fair value thereof, any such sale to be evidenced by a certificate of an
Authorized Person of the Collateral Manager delivered to the Administrative
Agent setting forth the Loan, the Underlying Collateral, the sale price of the
Underlying Collateral and certifying that such sale price is the fair value of
such Underlying Collateral. In any case in which any such Underlying Collateral
has suffered damage, the Collateral Manager will not expend funds in connection
with any repair or toward the foreclosure or repossession of such Underlying
Collateral unless it reasonably determines that such repair and/or foreclosure
or repossession will increase the Recoveries by an amount greater than the
amount of such expenses. The Collateral Manager will remit to the Collection
Account the Recoveries received in connection with the sale or disposition of
Underlying Collateral relating to a defaulted Loan.

(f) The Collateral Manager shall (i) engage the Collateral Advisor and the
Collateral Sub-Advisor to perform duties and responsibilities as set forth in
the Advisory Agreements, (ii) ensure that the Collateral Advisor and the
Collateral Sub-Advisor have the authority to service, administer and exercise
rights and remedies, on behalf of the Company, in respect of the Collateral
Portfolio and (iii) use its best efforts to cause each other Borrower Advisor to
render services under the Advisory Agreements in accordance with the Collateral
Management Standard.

(g) The Collateral Manager shall comply with all of the terms and conditions of
and perform all the duties and functions that have been specifically delegated
to it under this Agreement. The Company agrees that it will promptly provide a
copy of each amendment to the LSA to the Collateral Manager and will not permit
any amendment to the LSA that adversely affects in any material respects the
duties or liabilities of the Collateral Manager to become effective unless the
Collateral Manager has been given prior written notice of such amendment and
consented thereto in writing. The Collateral Manager shall cause any purchase or
sale of any Loans or other asset of the Company to be conducted on an arm’s
length basis or on terms that would be obtained in an arm’s length transaction
in compliance with Section 2 and Section 8.

 

3



--------------------------------------------------------------------------------

(h) To the extent necessary or appropriate to perform all of the duties to be
performed by it hereunder, the Collateral Manager shall have the power to
negotiate, execute and deliver all necessary documents and instruments on behalf
of the Company with respect to any Loan or other asset of the Company.

(i) Notwithstanding anything to the contrary herein, the Collateral Manager
shall only be permitted to take actions hereunder with respect to any asset of
the Company permitted by this Agreement or to the extent that the Company is
expressly permitted to take such actions under the LSA

(j) In addition to, and without limiting, the duties set forth in this
Section 1, the Collateral Manager acknowledges that the Borrower is required to
cause it to deliver the items specified in the following sections of the LSA:
Section 6.07, Section 6.08 and Section 6.09, and the Collateral Manager
acknowledges that it has read and understood the requirements of the foregoing
sections and hereby agrees to deliver those specified items subject to and in
accordance with the terms of such sections and this Agreement; provided that, if
any such item allows the Collateral Manager to exercise discretion with respect
to the content thereof, such discretion shall be subject to the Collateral
Management Standard. For the avoidance of doubt, no calculation required under
the above referenced sections (including, without limitation, a calculation of
the Borrowing Base) is a discretionary act of the Collateral Manager.

(k) In addition to, and without limiting, the duties set forth in this
Section 1, the Collateral Manager acknowledges that the Borrower is required to
cause it to perform functions specified in the following sections of the LSA:
the definitions of “Assigned Value”, “Borrowing Base Certificate”, “Broadly
Syndicated Loan”, “Credit Risk Loan”, “Fixed Rate Loan”, “Insurance Proceeds”,
“Large Middle Market Loan”, “Recoveries”, “Senior Net Leverage Ratio”, “Total
Net Leverage Ratio”, “Traditional Middle Market Loan”, and clause (aa) of the
definition of “Loan Tape”, each in Section 1.01, Section 2.06(c),
Section 2.15(a), Section 2.18 and Section 2.19, and the Collateral Manager
acknowledges that it has read and understood the requirements of the foregoing
sections and hereby agrees to perform those specified functions subject to and
in accordance with the terms of this Agreement and subject to and consistent
with the Collateral Management Standard.

2. Brokerage.

The Collateral Manager shall use reasonable efforts to obtain the best prices
and execution for all orders placed with respect to the Loans, and other assets
of the Company, considering all circumstances. Subject to the objective of
obtaining best prices and execution, the Collateral Manager may take into
consideration research and other brokerage services furnished to the Collateral
Manager or its Affiliates by brokers and dealers which are not Affiliates of the
Collateral Manager. Such services may be used by the Collateral Manager or its
Affiliates in connection with its other advisory activities or investment
operations. The Collateral Manager

 

4



--------------------------------------------------------------------------------

may aggregate sales and purchase orders of securities placed with respect to the
Loans, and other assets of the Company with similar orders being made
simultaneously for other accounts managed by the Collateral Manager or with
accounts of the Affiliates of the Collateral Manager, if in the Collateral
Manager’s sole judgment such aggregation shall result in an overall economic
benefit to the Company taking into consideration the selling or purchase price,
brokerage commission and other expenses. In accounting for such aggregated order
price, commission and other expenses shall be averaged on a per position basis.

The Company acknowledges that the determination of any such economic benefit by
the Collateral Manager is subjective and represents the Collateral Manager’s
evaluation at the time that the Company will be benefited by better purchase or
sales prices, lower commission expenses and beneficial timing of transactions or
a combination of these and other factors. When any aggregate sales or purchase
orders occur, the objective of the Collateral Manager (and any of its Affiliates
involved in such transactions) shall be to allocate the executions among the
accounts in an equitable manner.

Subject to the Collateral Manager’s execution obligations described herein, the
Collateral Manager is hereby authorized to effect client cross-transactions
where the Collateral Manager causes a transaction to be effected between the
Company and another account advised by it or any of its Affiliates; provided
that, if and to the extent required by the Investment Advisers Act of 1940, as
amended, such authorization is terminable at the Company’s option without
penalty, effective upon receipt by the Collateral Manager of written notice from
the Company. In addition, the Company hereby consents to, and authorizes the
Collateral Manager to enter into, agency cross-transactions where it or any of
its Affiliates acts as broker for the Company and for the other party to the
transaction, to the extent permitted under applicable law, in which case the
Collateral Manager or any such Affiliate will receive commissions from, and have
a potentially conflicting division of loyalties and responsibilities regarding,
both parties to the transaction; provided that the Company shall the right to
revoke such consent at any time by written notice to the Collateral Manager.
Also with the prior authorization of the Company and in accordance with
Section 11(a) of the Securities Exchange Act of 1934, as amended, and regulation
11a2-2T thereunder (or any similar rule that may be adopted in the future), the
Collateral Manager is authorized to effect transactions for the Company on a
national securities exchange of which any of its Affiliates is a member and
retain commissions in connection therewith, and the Collateral Manager will use
commercially reasonable efforts to provide the Company with information annually
disclosing commissions, if any, retained by the Collateral Manager’s Affiliates
in connection with such transactions for the Company’s account.

All purchases and sales of Loans, and other assets of the Company by the
Collateral Manager on behalf of the Company shall be in accordance with
reasonable and customary business practices and in compliance with applicable
laws.

 

5



--------------------------------------------------------------------------------

3. The Representations and Warranties of the Company.

The Company represents and warrants to the Collateral Manager as of the Closing
Date, as of each applicable Cut-Off Date, as of each applicable Advance Date, as
of each Determination Date and as of the date of each Borrowing Base Certificate
delivered pursuant to the LSA that:

(a) the Company has been duly organized and is validly existing under the laws
of Delaware, has the full power and authority to own its assets and the
obligations proposed to be owned by it and to transact the business in which it
is presently engaged and is duly qualified under the laws of each jurisdiction
where its ownership or lease of property or the conduct of its business
requires, or the performance of its obligations under this Agreement and the
Transaction Documents would require, such qualification, except for failures to
be so qualified, authorized or licensed that would not in the aggregate have a
material adverse effect on the business, operations, assets or financial
condition of the Company;

(b) the Company has full corporate power and authority to execute, deliver and
perform this Agreement, the Transaction Documents and all obligations required
hereunder and under the Transaction Documents, and the performance of all
obligations imposed upon it hereunder and thereunder;

(c) this Agreement has been duly authorized, executed and delivered by it and
constitutes its valid and binding obligation, enforceable in accordance with its
terms except that the enforceability thereof may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or other
similar laws now or hereafter in effect relating to creditors’ rights and
(ii) general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law);

(d) no consent, approval, authorization or order of or declaration or filing
with any government, governmental instrumentality or court or other person is
required for the performance by the Company of its duties hereunder, except such
as have been duly made or obtained;

(e) neither the execution and delivery of this Agreement nor the fulfillment of
the terms hereof conflicts with or results in a material breach or violation of
any of the material terms or provisions of or constitutes a material default
under (i) the Company’s certificate of formation, limited liability company
agreement or other constituent documents, (ii) the terms of any material
indenture, contract, lease, mortgage, deed of trust, note, agreement or other
evidence of indebtedness or other material agreement, obligation, condition,
covenant or instrument to which the Company is a party or is bound, (iii) any
statute applicable to the Company, or (iv) any law, decree, order, rule or
regulation applicable to the Company of any court or regulatory, administrative
or governmental agency, body or authority or arbitrator having or asserting
jurisdiction over the Company or its properties, and which would have a material
adverse effect upon the performance by the Company of its duties under this
Agreement;

(f) neither the Company nor any of its Affiliates are in violation of any U.S.
federal or state securities law or regulation promulgated thereunder and there
is no charge, investigation, action, suit or proceeding before or by any court
or regulatory agency pending or, to the best knowledge of the Company,
threatened that would have a material adverse effect upon the performance by the
Company of its duties under this Agreement;

 

6



--------------------------------------------------------------------------------

(g) the Company has not engaged in any transaction that would result in the
violation of, or require registration as an investment company under, the 1940
Act;

(h) the Company is not required to register as an “investment company” under the
1940 Act; and

(i) there is no charge, investigation, action, suit or proceeding before or by
any court pending or, to the best knowledge of the Company, threatened that, if
determined adversely to the Company, would have a material adverse effect upon
the performance by the Company of its duties under, or on the validity or
enforceability of, this Agreement or the provisions of the LSA applicable to the
Company thereunder.

4. Representations and Warranties of the Collateral Manager.

The Collateral Manager represents and warrants to the Company, as of the Closing
Date, as of each applicable Cut-Off Date, as of each applicable Advance Date, as
of each Determination Date and as of the date of each Borrowing Base Certificate
delivered pursuant to the LSA that:

(a) the Collateral Manager is duly organized and validly existing under the laws
of Maryland and has the full power and authority to transact the business in
which it is presently engaged and is duly qualified under the laws of each
jurisdiction where the conduct of its business requires, or the performance of
its obligations under this Agreement and the provisions of the Transaction
Documents applicable to the Collateral Manager would require, such
qualification, except for failures to be so qualified, authorized or licensed
which would not in the aggregate have a material adverse effect on the business,
operations, assets or financial condition of the Collateral Manager, or on the
ability of the Collateral Manager to perform its obligations under, or on the
validity or enforceability of, this Agreement and the applicable provisions of
the Transaction Documents;

(b) the Collateral Manager has full power and authority to execute and deliver
this Agreement and to perform all of its obligations hereunder and under the
Transaction Documents applicable to the Collateral Manager;

(c) this Agreement has been duly authorized, executed and delivered by the
Collateral Manager and constitutes a valid and binding agreement of the
Collateral Manager, enforceable against it in accordance with its terms, except
that the enforceability thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights and (ii) general principles of equity (regardless
of whether such enforcement is considered in a proceeding in equity or at law);

(d) neither the Collateral Manager nor any of its Affiliates is in violation of
any Applicable Law or any material listing requirements of any exchange on which
it is listed and there is no charge, investigation, action, suit or proceeding
before or by any court, exchange or regulatory agency pending or, to the best
knowledge of the Collateral Manager, threatened (i) asserting the invalidity of
this Agreement or any other Transaction Document to which the Collateral Manager
is a party, (ii) seeking to prevent

 

7



--------------------------------------------------------------------------------

the consummation of any of the transactions contemplated by this Agreement or
any other Transaction Document to which the Collateral Manager is a party,
(iii) seeking any determination or ruling that could reasonably be expected to
adversely affect the Transaction Documents or the transactions contemplated
hereby or thereby, or (iv) that would have a material adverse effect upon the
performance by the Collateral Manager of its duties under this Agreement;

(e) neither the execution and delivery of this Agreement, nor the performance of
the terms hereof or the provisions of the Transaction Documents applicable to
the Collateral Manager, conflicts with or results in a material breach or
violation of any of the terms or provisions of, or constitutes a default under,
(i) its articles of organization, limited liability company agreement or other
constituent document, (ii) the terms of any material indenture, contract, lease,
mortgage, deed of trust, note agreement or other evidence of indebtedness or
other material agreement, obligation, condition, covenant or instrument to which
the Collateral Manager is a party or is bound, or (iii) any Applicable Law;

(f) no consent, approval, authorization or order of or declaration or filing
with any government, governmental instrumentality or court or other person is
required for the performance by it of its duties hereunder, except such as have
been duly made or obtained and there is no injunction, writ, restraining order
or other order of any nature that adversely affects the Collateral Manager’s
performance of its obligations under any Transaction Document to which it is a
party;

(g) all information, financial statements of the Collateral Manager, documents,
books, records or reports furnished by the Collateral Manager to any Secured
Party in connection with this Agreement are true, complete and correct in all
material respects; provided that the Collateral Manager makes no representation
with respect to any information furnished by an Obligor unless it has also
certified as to such information;

(h) the Collateral Manager acknowledges that all Available Collections received
by it or its Affiliates with respect to the Collateral Portfolio transferred or
Pledged hereunder are held and shall be held in trust for the benefit of the
Secured Parties until deposited into the Collection Account within one
(1) Business Day from receipt as required under the LSA;

(i) the Collateral Manager is not the subject of any Bankruptcy Proceeding or
Bankruptcy Event. The transactions under this Agreement and any other
Transaction Document to which the Collateral Manager is a party do not and will
not render it not Solvent;

(j) with respect to each item of Underlying Collateral as of the applicable
Cut-Off Date for the Loan related to such Underlying Collateral, to the actual
knowledge of an Authorized Person of the Collateral Manager: (a) none of the
related Obligor’s operations is the subject of a material Federal or state
investigation evaluating whether any remedial action, involving expenditures, is
needed to respond to a release of any Hazardous Materials into the environment;
and (b) the related Obligor does not have

 

8



--------------------------------------------------------------------------------

any material contingent liability in connection with any release of any
Hazardous Materials into the environment. As of the applicable Cut-Off Date for
the Loan related to such Underlying Collateral, the Collateral Manager has not
received any written or verbal notice of, or inquiry from any Governmental
Authority regarding, any violation, alleged violation, non compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Underlying Collateral, nor does the
Collateral Manager have knowledge or reason to believe that any such notice will
be received or is being threatened, in each case except as otherwise notified to
the Administrative Agent in writing.

(k) the Collection Account is the only account to which Obligors have been
instructed by the Collateral Manager to send Principal Collections and Interest
Collections on the Collateral Portfolio;

(l) no event has occurred which constitutes a Collateral Control Event;

(m) the execution, delivery and performance of this Agreement do not require
compliance with any “bulk sales” act or similar law by the Collateral Manager;

(n) none of the transactions contemplated herein or the other Transaction
Documents (including, without limitation, the use of the Proceeds from the
Pledge of the Collateral Portfolio) will violate or result in a violation of
Section 7 of the Exchange Act, or any regulations issued pursuant thereto,
including, without limitation, Regulations T, U and X of the Board of Governors
of the Federal Reserve System, 12 C.F.R., Chapter II;

(o) except as would not reasonably be expected to constitute a Material Adverse
Effect, (i) the present value of all benefits vested under all Pension Plans of
the Collateral Manager does not exceed the value of the assets of the Pension
Plan allocable to such vested benefits (based on the value of such assets as of
the most recent annual financial statements reflecting such amounts), (ii) no
Reportable Events have occurred with respect to any Pension Plans that, in the
aggregate, could subject the Collateral Manager to any material tax, penalty or
other liability and (iii) no notice of intent to terminate a Pension Plan has
been filed, nor has any Pension Plan been terminated under Section 4041(f) of
ERISA, nor has the Pension Benefit Guaranty Corporation instituted proceedings
to terminate, or appoint a trustee to administer a Pension Plan and no event has
occurred or condition exists that might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan;

(p) neither the Collateral Manager nor any Affiliate of the Collateral Manager
is (i) a country, territory, organization, person or entity named on an OFAC
list; (ii) a Person that resides or has a place of business in a country or
territory named on such lists or which is designated as a “Non Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
“Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of

 

9



--------------------------------------------------------------------------------

regulation and supervision; or (iv) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns;

(q) the Collateral Manager is not a broker-dealer under the provisions of the
Exchange Act;

(r) the Collateral Manager is regulated as a business development company under
the 1940 Act; and

(s) except as otherwise permitted in the LSA, each Loan selected by the
Collateral Manager for purchase by the Company shall be an Eligible Loan at the
time of such purchase.

5. Covenants of Collateral Manager. From the Closing Date until the Collection
Date:

(a) the Collateral Manager shall comply in all respects with all Applicable Law
and shall do or cause to be done all things necessary to preserve and maintain
in full force and effect its legal existence and all licenses material to its
business.

(b) the Collateral Manager will preserve and maintain its corporate existence,
rights, franchises and privileges in the jurisdiction of its incorporation, and
qualify and remain qualified in good standing as a corporation in each
jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges and qualification could reasonably be expected to have a
Material Adverse Effect;

(c) the Collateral Manager will exercise its rights hereunder in order to cause
the Borrower to duly fulfill and comply with all obligations on the part of the
Borrower to be fulfilled or complied with under or in connection with each item
in the Collateral Portfolio and will take all necessary action to preserve the
first priority security interest of the Collateral Agent for the benefit of the
Secured Parties, or of the Secured Parties in, to and under the Collateral
Portfolio;

(d) the Collateral Manager will promptly furnish to the Collateral Agent, the
Administrative Agent and each Lender Agent such other information, documents,
records or reports respecting the Collateral Portfolio or the condition or
operations, financial or otherwise, of the Company or it as the Collateral
Agent, any Lender Agent or the Administrative Agent may from time to time
reasonably request in order to protect the interests of the Administrative
Agent, the Lender Agents, the Collateral Agent or Secured Parties under or as
contemplated by this Agreement;

(e) the Collateral Manager shall promptly (but in no event later than one
Business Day after receipt) deposit or cause to be deposited into the Collection
Account any and all Available Collections received by the Company, the
Collateral Manager or any of their respective Affiliates;

 

10



--------------------------------------------------------------------------------

(f) the Collateral Manager shall use its best efforts to ensure that the Company
is in compliance with, and shall take no action which would cause the Company to
fail to be in compliance with, the special purpose entity requirements set forth
in Sections 5.01(a) and (b) and 5.02(a) and (b) of the LSA;

(g) the Collateral Manager shall direct (or cause to be directed) any agent or
administrative agent for any Loan to remit all payments and collections with
respect to such Loan, and, if applicable, to direct the Obligor with respect to
such Loan to remit all such payments and collections with respect to such Loan
directly to the Collection Account. The Company and the Collateral Manager shall
take commercially reasonable steps to ensure, and shall cause the Seller to take
commercially reasonable steps to ensure, that only funds constituting payments
and collections relating to the Collateral Portfolio shall be deposited into the
applicable Controlled Account;

(h) the Collateral Manager will not consolidate with or merge into any other
Person or convey or transfer its properties and assets substantially as an
entirety to any Person, unless it is the surviving entity and unless:

(i) it has delivered to the Administrative Agent and each Lender Agent an
Officer’s Certificate and an Opinion of Counsel each stating that any such
consolidation, merger, conveyance or transfer and any supplemental agreement
executed in connection therewith comply with this Section 5(h) and that all
conditions precedent herein provided for relating to such transaction have been
complied with and, in the case of the Opinion of Counsel, that such supplemental
agreement is legal, valid and binding with respect to it and such other matters
as the Administrative Agent may reasonably request;

(ii) it shall have delivered notice of such consolidation, merger, conveyance or
transfer to the Administrative Agent and each Lender Agent;

(iii) after giving effect thereto, no Event of Default or Collateral Control
Event or event that with notice or lapse of time would constitute either an
Event of Default or a Collateral Control Event shall have occurred; and

(iv) the Administrative Agent shall have consented in writing to such
consolidation, merger, conveyance or transfer;

(i) the Collateral Manager shall promptly (but in no event later than two
Business Days after it has notice of the same):

(i) notify the Company if it has actual knowledge of:

(1) any Event of Default, Collateral Control Event, or other event which, if it
continues uncured, will, with notice or lapse of time, constitute a Collateral
Control Event, Event of Default or Borrowing Base Deficiency;

 

11



--------------------------------------------------------------------------------

(2) any material action, suit, proceeding, dispute, offset, deduction, defense
or counterclaim (x) that is or is threatened to be asserted by an Obligor with
respect to any Loan (or portion thereof) of which it has knowledge or has
received notice; or (y) that would reasonably be expected to have a Material
Adverse Effect; and

(3) any material adverse change which has occurred in the ability of the Seller,
any Borrower Advisor or the Company to perform its obligations under any
Transaction Document;

(4) any Loan identified on the most recently delivered Borrowing Base as an
Eligible Loan ceased to qualify as an Eligible Loan;

(5) any operation of any Obligor is the subject of a material Federal or state
investigation evaluating whether any remedial action, involving expenditures, is
needed to respond to a release of any Hazardous Materials into the environment;
and

(6) any Obligor has any material contingent liability in connection with any
release of any Hazardous Materials into the environment; and

(ii) No later than two (2) Business Days following the Collateral Manager’s
knowledge or notice of the occurrence of any event specified in clause
(i) above, provide to the Collateral Agent, the Administrative Agent and each
Lender Agent a written statement of its chief financial officer, chief
accounting officer or other officer setting forth the details of such event and
the action that it proposes to take with respect thereto;

(j) at any time a Noteless Loan is included as part of the Collateral Portfolio,
the Collateral Manager shall, or shall cause the Company to, deliver to the
Administrative Agent, the Collateral Agent and the Collateral Custodian a copy
of the related loan register, if any, together with, for each Agented Loan, a
certificate of an Authorized Person of the Collateral Manager certifying to the
accuracy of the applicable Loan Register as of the applicable Cut Off Date;

(k) the Collateral Manager shall take all other actions reasonably necessary to
maintain the accuracy of the factual assumptions set forth in the legal opinions
of Dechert LLP, as special counsel to the Collateral Manager, issued in
connection with the Transaction Documents and relating to the issues of
substantive consolidation of the Company and true sale of the Loans;

 

12



--------------------------------------------------------------------------------

(l) the Collateral Manager shall ensure that, at all times when it is dealing
with or in connection with the Loans in its capacity as the Collateral Manager,
it holds itself out as the Collateral Manager, and not in any other capacity;

(m) the Collateral Manager has caused, and will cause, to be performed any and
all acts reasonably required to be performed to preserve the rights and remedies
of the Collateral Agent and the Secured Parties in any Insurance Policies
applicable to Loans (to the extent the Collateral Manager or an Affiliate of the
Collateral Manager is the agent, collateral manager or servicer under the
applicable Loan Agreement) including, without limitation, in each case, any
necessary notifications of insurers, assignments of policies or interests
therein, and establishments of co insured, joint loss payee and mortgagee rights
in favor of the Collateral Agent and the Secured Parties;

(n) the Collateral Manager shall not, nor shall it permit the Company to, take
any action that would cause the Company to not be disregarded as an entity
separate from its owner pursuant to Treasury Regulation Section 301.7701 3(b)
and shall not permit either the Company or any other Person on its behalf to
make an election to be treated as other than an entity disregarded as an entity
separate from its owner under Treasury Regulation Section 301.7701 3(c);

(o) if the provisions of Sections 1471 through 1474 of the Code or any
regulations promulgated thereunder become applicable to any payments to the
Company or the Collateral Manager made in respect of the Collateral Portfolio,
the Collateral Manager shall and shall cause the Company to exercise its best
efforts to avoid the imposition of any withholding tax in respect of such
payments under those provisions;

(p) promptly after the receipt thereof, the Collateral Manager shall notify the
Administrative Agent and, upon request, each Lender Agent of any auditors’
management letters received by it;

(q) the Collateral Manager shall not move, or consent to the Collateral
Custodian moving, the Required Loan Documents and Loan Files from the location
thereof on the initial Advance Date, unless the Administrative Agent shall
consent of such move in writing and the Collateral Manager shall provide the
Administrative Agent with such Opinions of Counsel and other documents and
instruments as the Administrative Agent may request in connection therewith and
has taken all actions required under the UCC of each relevant jurisdiction in
order to continue the first priority perfected security interest of the
Collateral Agent, for the benefit of the Secured Parties, in the Collateral
Portfolio;

(r) the Collateral Manager shall not permit any agreement or understanding
between the Collateral Manager and the Company (other than as expressly set
forth herein or as consented to by the Administrative Agent) providing for the
allocation or sharing of obligations to make payments or otherwise in respect of
any Taxes, fees, assessments or other governmental charges;

 

13



--------------------------------------------------------------------------------

(s) the Collateral Manager will not cause or permit any provision of the
Company’s organizational documents to be amended, modified, waived or terminated
without the prior written consent of the Administrative Agent;

(t) the Collateral Manager will not make any change in its instructions to
Obligors regarding payments to be made with respect to the Collateral Portfolio
to the Collection Account, unless the Administrative Agent has consented to such
change; and

(u) in addition to, and without limiting, the duties set forth in Section 1, the
Collateral Manager acknowledges that the Borrower is required to cause it to
perform functions specified in the following sections of the LSA: Section 1.04,
Section 2.02(b), Section 2.04, Sections 2.06(b), Section 3.02, Section 5.01(g),
Section 5.02(k), clauses (i), (ii), (iii) and (iv) in the final paragraph of
Section 6.11, Section 7.02(c), Section 11.08 and Section 12.04(a), and the
Collateral Manager acknowledges that it has read and understood the requirements
of the foregoing sections and hereby agrees to perform those specified functions
subject to and in accordance with the terms of this Agreement;

(v) the Collateral Manager shall use its commercially reasonable efforts and
judgment to collect or cause to be collected, all payments called for under the
terms and provisions of the Loans included in the Collateral Portfolio as and
when the same become due.

6. Expenses.

The Collateral Manager shall pay all expenses and costs (including salaries,
rent and other overhead) incurred by it in connection with its services under
this Agreement; provided that the Collateral Manager shall not be liable for and
the Company shall be responsible for the payment of (i) actual and reasonable
expenses and costs of legal advisers (including actual and reasonable expenses
and costs associated with the use of internal legal counsel of the Collateral
Manager), consultants and other professionals retained by the Company or by the
Collateral Manager, on behalf of the Company, in connection with the services
provided by the Collateral Manager pursuant to this Agreement and the LSA and
(ii) the reasonable cost of asset pricing and asset rating services, and
accounting, programming and data entry services that are retained in connection
with services of the Collateral Manager under this Agreement. To the extent that
such expenses are incurred in connection with obligations that are also held by
the Collateral Manager, the Collateral Manager shall allocate the expenses among
the accounts in a fair and equitable manner. Any amounts payable pursuant to
this Section 6 shall be reimbursed by the Company to the extent funds are
available therefor in accordance with and subject to the limitations contained
in the LSA.

7. Fees.

(a) The Company shall pay to the Collateral Manager, for services rendered and
performance of its obligations under this Agreement fees which are payable in
arrears on each Payment Date in an amount equal to 0.35% per annum of the
aggregate principal balance of all Portfolio Assets measured as of the
Determination Date immediately preceding such Payment Date (the “Management
Fees”). The Management Fees will be calculated on the basis of a calendar year
consisting of 360 days and the actual number of days elapsed.

 

14



--------------------------------------------------------------------------------

(b) The Collateral Manager may, in its sole discretion, defer all or any portion
of the Management Fees. Such deferred amounts will become payable on the next
Payment Date in the same manner and priority as their original characterization
would have required unless deferred again.

(c) If this Agreement is terminated pursuant to Section 12 hereof or otherwise,
the Management Fees calculated as provided in Section 7(a) hereof shall be
prorated for any partial periods between Payment Dates during which this
Agreement was in effect and shall be due and payable, along with any deferred
Management Fees, on the first Payment Date following the effective date of such
termination.

(d) The Management Fees will be payable pursuant to Sections 2.04(a)(viii),
(b)(v) and (c)(viii) of the LSA, as applicable. If on any Payment Date there are
insufficient funds to pay the Management Fees then due in full, the amount not
so paid shall not constitute any default hereunder and shall be deferred without
interest and shall be payable on the next Payment Date if any on which any funds
are available therefor, as provided in Sections 2.04(a)(viii), (b)(v) and
(c)(viii) of the LSA.

(e) The Collateral Manager hereby agrees not to cause the filing of a petition
in bankruptcy against the Company for any reason whatsoever, including, without
limitation, the non payment of the Management Fees, except in accordance with
the provisions of Section 21 hereof and the provisions of the LSA.

8. Non-Exclusivity.

The services of the Collateral Manager to the Company are not to be deemed
exclusive, and the Collateral Manager shall be free to render asset management
or management services to other Persons (including Affiliates, other investment
companies, and clients having objectives similar to those of the Company). It is
understood and agreed that the officers and directors of the Collateral Manager
may engage in any other business activity or render services to any other Person
or serve as partners, officers or directors of any other firm or corporation.
Notwithstanding the foregoing, it is understood and agreed that the Collateral
Manager will at no time render any services to, or in any way participate in the
organization or operation of, any investment company or other entity if such
actions would require the Company to register as an “investment company” under
the 1940 Act. Subject to Sections 2 and 10 hereof, it is understood and agreed
that information or advice received by the Collateral Manager and officers or
directors of the Collateral Manager hereunder shall be used by such organization
or such persons to the extent permitted by applicable law.

9. Conflicts of Interest.

The Collateral Manager may, subject to applicable legal requirements and any
restrictions or limitations contained in the Transaction Documents, direct the
Company (i) to acquire any Loans for the Company from the Collateral Manager or
any of its Affiliates as principal or (ii) to sell any Loans for the Company to
the Collateral Manager or any of its Affiliates as principal; provided that each
such acquisition or sale is conducted on terms no less favorable to the Company
than would be obtained in an arms’ length transaction with a non-affiliate.

 

15



--------------------------------------------------------------------------------

Notwithstanding the provisions of the preceding paragraph, various potential and
actual conflicts of interest may arise from the overall investment activity of
the Collateral Manager and its Affiliates. The Collateral Manager, its
Affiliates and their respective clients may invest in obligations that would be
appropriate for inclusion in the Company’s assets. Such investments may be
different from those made on behalf of the Company. The Collateral Manager and
its Affiliates may have ongoing relationships with companies whose obligations
are pledged under the LSA and may own equity or debt obligations issued by
issuers of and other obligors of Loans. The Collateral Manager and its
Affiliates and the clients of the Collateral Manager or its Affiliates may
invest in obligations that are senior to, or have interests different from or
adverse to, the assets of the Company. The Collateral Manager may serve as
Collateral Manager for, invest in, or be affiliated with, other entities
organized to issue collateralized debt obligations secured by loans, high-yield
debt securities, or other debt obligations. The Collateral Manager may at
certain times be simultaneously seeking to purchase or sell investments for the
Company and any similar entity for which it serves as Collateral Manager in the
future, or for its clients and Affiliates. Furthermore, the Collateral Manager
and/or its Affiliates may make an investment on their behalf or on behalf of any
account that they manage or advise without offering the investment opportunity
or making an investment on behalf of the Company.

The Company hereby acknowledges the various potential and actual conflicts of
interest that may exist with respect to the Collateral Manager; provided that
nothing in this Section 9 shall be construed as altering the duties of the
Collateral Manager as set forth in this Agreement, the LSA or the requirements
of any law, rule, or regulation applicable to the Collateral Manager.

10. Records; Confidentiality.

The Collateral Manager shall maintain appropriate books of account and records
relating to services performed hereunder, and such books of account and records
shall be accessible for inspection by a representative of the Company, the
Administrative Agent, and independent accountants appointed by the Company at a
mutually agreed time during normal business hours and upon not less than three
Business Days’ prior notice.

Subject to the exceptions set forth in the following paragraph, at no time will
the Collateral Manager make a public announcement concerning the Transaction
Documents, the Collateral Manager’s role hereunder or any other aspect of the
transactions contemplated by this Agreement and the Transaction Documents absent
the written consent of the Company and the Administrative Agent.

The Collateral Manager shall, and shall cause its Affiliates to, keep
confidential any and all information obtained in connection with the services
rendered hereunder and shall not disclose any such information to non affiliated
third parties except (i) with the prior written consent of the Company, (ii) as
required by law, regulation, court order or the rules or regulations of any self
regulating organization, body or official having jurisdiction over the
Collateral Manager, (iii) to its professional advisers, (iv) such information as
shall have been publicly disclosed other than in violation of this Agreement,
(v) the identification of the Company as a

 

16



--------------------------------------------------------------------------------

client of the Collateral Manager, (vi) information related to the performance of
the Collateral Manager, (vii) information furnished in connection with any
successor investment manager or assignee, or any agent that has been assigned
duties in accordance with this Agreement, or (viii) such information that was or
is obtained by the Collateral Manager on a non confidential basis; provided that
the Collateral Manager does not know or have reason to know, after due inquiry,
of any breach by such source of any confidentiality obligations with respect
thereto. For purposes of this Section 10, the Administrative Agent shall in no
event be considered a “non affiliated third party,” and the Collateral Manager
may disclose any of the aforementioned information to the Administrative Agent
insofar as such information relates to Loans under the LSA.

11. Term.

This Agreement shall become effective on the date hereof and shall continue
unless terminated as hereinafter provided.

12. Termination.

(a) This Agreement may be terminated, and the Collateral Manager may be removed,
without payment to the Collateral Manager of any penalty, for cause upon prior
written notice by the Company, acting with the prior written consent of the
Administrative Agent; provided that such notice may be waived by the Collateral
Manager. For this purpose, “cause” will mean the occurrence of any of the
following events or circumstances:

(i) the Collateral Manager’s breach, in any respect, of any provision of this
Agreement or the Transaction Documents applicable to it (except for any breach
that has not had, and could not reasonably be expected to have, a material
adverse effect on the Company or the Administrative Agent) and the Collateral
Manager’s failure to cure such breach within 30 days of its becoming aware of,
or receiving notice of, the occurrence of such breach;

(ii) the Collateral Manager’s intentional breach of (a) any provision of this
Agreement or the Transaction Documents applicable to it relating to the
Collateral Manager’s or the Company’s obligation to cause the Loans to comply
with the conditions for sale of a Loan by the Company or (b) any other material
provision of this Agreement or the Transaction Documents applicable to it, and
the Collateral Manager’s failure to cure such breach within 15 days of the
occurrence of such breach;

(iii) the failure of any representation, warranty, certification or statement
made or delivered by the Collateral Manager in or pursuant to this Agreement or
the Transaction Documents to be correct in any material respect when made which
failure (a) could reasonably be expected to have a material adverse effect on
the Administrative Agent and (b) is not corrected by the Collateral Manager
within 15 days of its receipt of notice from the Company or the Administrative
Agent of such failure;

 

17



--------------------------------------------------------------------------------

(iv) the Collateral Manager (1) is dissolved (other than pursuant to a
consolidation, amalgamation or merger), (2) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (3) becomes insolvent or is unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due, (4) makes a general assignment, arrangement or composition with
or for the benefit of its creditors, (5) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property or (6) is
adjudicated as insolvent or bankrupt, or a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Collateral
Manager, or appointing a receiver, liquidator, assignee, or sequestrator (or
other similar official) of the Collateral Manager or of any substantial part of
its property, and the continuance of any such decree or order unstayed and in
effect for a period of 15 consecutive days;

(v) the occurrence of an Event of Default under the Transaction Documents that
results from any breach by the Collateral Manager of its duties under the
Transaction Documents or this Agreement; or

(vi) the occurrence of an act by the Collateral Manager that constitutes fraud
or criminal activity in the performance of its obligations under this Agreement,
or the Collateral Manager being indicted for a criminal offense materially
related to its business of providing asset management services.

If any such event occurs, the Collateral Manager shall give prompt written
notice thereof to the Company and the Administrative Agent upon the Collateral
Manager becoming aware of the occurrence of such event.

(b) Subject to Section 12(d), the Collateral Manager shall have the right to
terminate this Agreement only upon 90 days prior written notice to the Company
and the Administrative Agent.

(c) This Agreement shall be automatically terminated in the event that the
Company determines in good faith that the Company or the Company’s asset
portfolio has become required to be registered under the provisions of the 1940
Act.

(d) Within 30 days of the resignation or removal of the Collateral Manager
pursuant to this Section 12, the Company may appoint a successor investment
manager that is acceptable to the Administrative Agent in its sole discretion.
Notwithstanding any other provision of this Agreement, no such resignation or
removal will be effective until the date as of which a successor investment
manager acceptable to the Administrative Agent in its sole discretion has
assumed in writing the Collateral Manager’s duties and obligations as specified
herein.

 

18



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary herein or in the LSA, the
assignment of this Agreement provided for in Section 2.11 of the LSA does not
include the right to terminate this Agreement or the Collateral Manager’s rights
and responsibilities thereunder.

13. Action Upon Termination.

(a) Upon the effective termination of this Agreement, the Collateral Manager
shall as soon as practicable:

(i) deliver to the Company all property and documents of the Company or
otherwise relating to the Company’s assets then in the custody of the Collateral
Manager; and

(ii) deliver to the Administrative Agent or the successor investment manager
appointed pursuant to Section 12(d) an account with respect to the books and
records delivered to the Company pursuant to Section 13(a)(i).

Notwithstanding such termination, the Collateral Manager shall remain liable to
the extent set forth herein (but subject to Section 14 hereof) for its acts or
omissions hereunder arising prior to termination and for any expenses, losses,
damages, liabilities, demands, charges and claims (including reasonable
attorney’s fees) in respect of or arising out of a breach of the representations
and warranties made by the Collateral Manager in Section 4 hereof or from any
failure of the Collateral Manager to comply with the provisions of this
Section 13.

(b) The Collateral Manager agrees that, notwithstanding any termination, it
shall reasonably cooperate in any suit, action or proceeding relating to this
Agreement (each, a “Proceeding”) arising in connection with this Agreement, the
LSA or any of the Company’s assets (excluding any such Proceeding in which
claims are asserted against the Collateral Manager or any Affiliate of the
Collateral Manager) so long as the Collateral Manager shall have been offered
reasonable security, indemnity or other provisions against the cost, expenses
and liabilities that might be incurred in connection therewith and a reasonable
per diem fee.

14. Liability of Collateral Manager; Delegation.

(a) The Collateral Manager assumes no responsibility under this Agreement other
than to render the services expressly set forth hereunder.

The Collateral Manager shall have the right to delegate to (i) any other
Borrower Advisor or (ii) with the prior written consent of the Administrative
Agent in its sole discretion, another agent selected with reasonable care, any
or all duties (other than its asset selection or trade execution duties) of the
Collateral Manager hereunder; provided

 

19



--------------------------------------------------------------------------------

that no such delegation by the Collateral Manager of any of its duties hereunder
shall relieve the Collateral Manager of any of its duties hereunder nor relieve
the Collateral Manager of any liability with respect to the performance of such
duties. For the avoidance of doubt, asset selection and trade execution duties
shall include the services described in Section 1(a) hereof.

Notwithstanding the above and Section 17, the Collateral Manager shall be
permitted to assign any or all of its rights and delegate any or all of its
obligations to an Affiliate acceptable to the Administrative Agent in its sole
discretion that (i) will professionally and competently perform duties similar
to those imposed upon the Collateral Manager under this Agreement and (ii) is
legally qualified and has the capacity to act as the Collateral Manager under
this Agreement. The Collateral Manager shall not be liable for any consequential
damages hereunder.

(b) (i) The Company shall reimburse, indemnify and hold harmless the Collateral
Manager, the directors, officers, agents and employees of the Collateral Manager
and those of any Affiliate of the Collateral Manager (each, a “Collateral
Manager Indemnified Party”) from any and all actual and reasonable out-of-pocket
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever (including reasonable attorneys’ fees and expenses), as are
incurred in investigating, preparing, pursuing or defending any claim, action,
proceeding or investigation with respect to any pending or threatened litigation
caused by, or arising out of or in connection with, any acts or omissions of the
Collateral Manager, its directors, officers, stockholders, agents and employees
made in good faith and in the performance of the Collateral Manager’s duties
under this Agreement or the Transaction Documents except to the extent resulting
from such person’s bad faith, willful misfeasance, gross negligence or reckless
disregard of its duties hereunder or thereunder. Notwithstanding anything
contained herein to the contrary, the obligations of the Company under this
Section 13(b) shall be payable from the Company’s assets as part of the
Management Fees and are subject to the availability of funds and to the
conditions set forth in the Loan Agreement.

(ii) Notwithstanding any other provision herein, each Collateral Manager
Indemnified Party agrees that it shall have no claim to any amount pursuant to
the above clause (b)(i) pari passu with or prior to the claim of the Secured
Parties to the Obligations pursuant to the LSA.

(iii) Notwithstanding any other provision herein, no Collateral Manager
Indemnified Party may, prior to the date which is one year (or if longer the
applicable preference period then in effect) plus one day after the Collection
Date, institute against, or join any other Person in instituting against, the
Company or any Portfolio Subsidiary, any bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceedings, or other
proceedings under U.S. federal or state bankruptcy or similar laws of any
jurisdiction.

(c) The Collateral Manager shall reimburse, indemnify and hold harmless the
Company, its members, manager, officers, agents and employees (each, a

 

20



--------------------------------------------------------------------------------

“Company Indemnified Party”) from any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever (including
reasonable attorneys’ fees and expenses), as are incurred by such Company
Indemnified Party in connection with (i) any material breach by the Collateral
Manager of any representation, warranty or covenant contained in this Agreement
or (ii) any acts or omissions of any Borrower Advisor constituting bad faith,
willful misconduct, gross negligence or reckless disregard.

(d) Any amounts subject to the indemnification provisions of this Section 14
payable by the Collateral Manager to the Company shall be paid as Principal
Collections within four (4) Business Days of the Company’s written demand
therefor (and the Company shall immediately deposit, or cause to be deposited,
such amounts into the Collections Account).

(e) If the Collateral Manager has made any payments pursuant to this Section 14
and the applicable Company Indemnified Party thereafter collects any of such
amounts from others, such indemnified party will promptly repay such amounts
collected to the Collateral Manager in an amount equal to the amount it has
collected from others in respect of such indemnified amounts, without interest.

(f) Notwithstanding anything to the contrary in this Section 14, to the maximum
extent permitted by applicable law, to the extent that the Company is entitled
to make any claim pursuant to Section 14(c), the Company hereby agrees to
forebear from making any such claim until such time that (i) the Company no
longer owns (x) any assets of the type included in clauses (a), (b) and (e) of
the definition of “Collateral Portfolio” or (y) any Permitted Investments and
(ii) the Company owes any accrued and unpaid Obligations pursuant to
Section 8.01 of the LSA. The operation of this Section 14(g) shall not be
construed as a waiver by the Company of any claim pursuant to Section 14(c) and
any rights that shall accrue to the Company thereunder shall toll until the
satisfaction of the conditions set forth in the preceding sentence.

(g) The obligations of the Collateral Manager under this Section 14 shall
survive the termination of this Agreement.

(h) Notwithstanding anything to the contrary herein, the Collateral Manager
shall have no liability for any indirect, consequential or punitive damages.

15. Obligations of Collateral Manager.

Unless otherwise required by any provision of the Transaction Documents or this
Agreement or by applicable law, the Collateral Manager shall not intentionally
take any action, which it knows or should know would (a) materially adversely
affect the Company for purposes of United States federal or state law or any
other law known to the Collateral Manager to be applicable to the Company,
(b) require registration of the Company or the Company’s assets as an
“investment company” under the 1940 Act, (c) not be permitted under the
Company’s operating agreement or certificate of formation (including, but not
limited to, Section 9 thereof), (d) cause the Company to violate the terms of
the Transaction Documents, (e) subject the Company to federal, state or other
income taxation, or (f) adversely affect the interests of the Administrative

 

21



--------------------------------------------------------------------------------

Agent in any material respect (other than as permitted or required hereunder or
under the Transaction Documents, including, without limitation, as may result
from the performance of any Loan), it being understood that in connection with
the foregoing the Collateral Manager will not be required to make any
independent investigation of any facts or laws not otherwise known to it in
connection with its obligations under this Agreement and the Transaction
Documents or the conduct of its business generally. The Collateral Manager
covenants that it shall comply in all material respects with all laws and
regulations applicable to it in connection with the performance of its duties
under this Agreement and the Transaction Documents. Notwithstanding anything in
this Agreement, the Collateral Manager shall not take any discretionary action
that would reasonably be expected to cause an Event of Default under the LSA.
The Collateral Manager covenants that it shall (i) not hold out the Portfolio
Assets as its assets, (ii) take all action to ensure that the Portfolio Assets
are held in the name of the Company or, if held by an agent of the Company,
clearly designate such agent as being the Company’s agent, and (iii) not fail to
correct any known misunderstandings regarding the separate identity of the
Company and shall not identify itself as a division or department of the
Company.

16. No Partnership or Joint Venture.

The Company and the Collateral Manager are not partners or joint venturers with
each other and nothing herein shall be construed to make them such partners or
joint venturers or impose any liability as such on either of them. The
Collateral Manager’s relation to the Company shall be deemed to be that of an
independent contractor.

17. Notices.

Any notice under this Agreement shall be in writing and sent by facsimile,
confirmed by telephonic communication, or addressed and delivered or mailed
postage paid to the other party at such address as such other party may
designate for the receipt of such notice. Until further notice to the other
party it is agreed that the address of the Company and the Administrative Agent
for this purpose shall be as set forth on Annex A to the LSA, and the address of
the Collateral Manager for this purpose shall be:

Walnut Street Funding LLC

Cira Centre

2929 Arch Street, Suite 675

Philadelphia, Pennsylvania 19104

Attention: Gerald F. Stahlecker

Telephone: (215) 495-1169

Facsimile: (215) 222-4649

Electronic Mail: jerry.stahlecker@franklinsquare.com

All notices are to be effective in accordance with Section 12.02 of the LSA.

18. Succession/Assignment.

This Agreement shall inure to the benefit of and be binding upon the successors
to the parties hereto. No assignment of this Agreement by the Collateral Manager
(including,

 

22



--------------------------------------------------------------------------------

without limitation, a change in control or management of the Collateral Manager
which would be deemed an “assignment” under the United States Advisers Act of
1940, as amended) shall be made without the consent of the Company and the
Administrative Agent.

19. Conflicts with the LSA.

Subject to the provisions of Section 1 hereof pertaining to the binding effect
of certain amendments to the LSA on the Collateral Manager, in the event that
this Agreement requires any action to be taken with respect to any matter and
the LSA requires that a different action be taken with respect of such matter,
and such actions are mutually exclusive, the provisions of the LSA in respect
thereof shall control.

20. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to conflicts of laws principles.
With respect to any Proceeding, each party irrevocably (i) submits to the
non-exclusive jurisdiction of the courts of the State of New York and the United
States District Court located in the Borough of Manhattan in New York City and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party. Nothing in this Agreement precludes either
party from bringing Proceedings in any other jurisdiction, nor will the bringing
of Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

(b) THE PARTIES HERETO IRREVOCABLY CONSENT TO THE SERVICE OF ANY AND ALL PROCESS
IN ANY ACTION OR PROCEEDING BY THE MAILING OR DELIVERY OF COPIES OF SUCH PROCESS
TO EACH SUCH PARTY AT THE ADDRESS SPECIFIED IN SECTION 17 HEREOF. THE PARTIES
HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(d) No failure on the part of either party hereto to exercise and no delay in
exercising, and no course of dealing with respect to, any right, remedy, power
or privilege under this Agreement shall operate as a waiver thereof nor shall
any single or partial exercise of any right, remedy, power or

 

23



--------------------------------------------------------------------------------

privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege, nor shall any
waiver of any right, remedy, power or privilege with respect to any occurrence
be construed as a waiver of such right, remedy, power or privilege with respect
to any other occurrence. No waiver shall be effective unless it is in writing
and is signed by the party asserted to have granted such waiver.

(e) The captions in this Agreement are included for convenience only and in no
way define or limit any of the provisions hereof or otherwise affect their
construction or effect.

(f) In the event any provision of this Agreement shall be held invalid or
unenforceable, by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provisions hereof.

(g) This Agreement may not be amended or modified or any provision thereof
waived except by an instrument in writing signed by the parties hereto.

(h) This Agreement and the Transaction Documents contain the entire
understanding and agreement between the parties and supersedes all other prior
understandings and agreements, whether written or oral, between the parties
concerning this subject matter. The express terms of this Agreement control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof.

(i) The Collateral Manager (i) acknowledges that the Company is assigning all of
its right, title and interest in, to and under this Agreement to the
Administrative Agent under the Security Agreement, and (ii) agrees that all of
the representations, covenants and agreements made by the Collateral Manager in
this Agreement are also for the benefit of the Administrative Agent.

(j) This Agreement may be executed in any number of counterparts, each of which
so executed shall be deemed an original, but all such counterparts shall
together constitute but one and the same instrument. This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

(k) Each representation and warranty made or deemed to be made herein or
pursuant hereto, and each indemnity provided for hereby, shall survive the
execution and delivery and any termination or assignment of this Agreement or
resignation or removal of the Collateral Manager.

(l) The Company hereby acknowledges and accepts all actions that were taken by
the Collateral Manager and/or recommended to the Company by the Collateral
Manager prior to the Closing Date, including all actions and recommendations
that were related to the anticipated purchase of assets by the Company or that
were otherwise consistent with the services to be provided by the Collateral
Manager to the Company pursuant to Section 1 of this Agreement prior to the
Closing Date, in each case, as if this Agreement had been in effect at the time
that such actions were taken or such recommendations were made.

 

24



--------------------------------------------------------------------------------

21. Non-Petition.

The Collateral Manager shall continue to serve as Collateral Manager under this
Agreement notwithstanding that the Collateral Manager shall not have received
amounts due to it under this Agreement because sufficient funds were not then
available hereunder to pay such amounts in accordance with Section 5.02(m) of
the LSA, and agrees not to cause the filing of an involuntary petition in
bankruptcy against the Company for any reason whatsoever, including, without
limitation, the non-payment to the Collateral Manager, until the payment in full
of all amounts payable to the Administrative Agent or otherwise under the LSA
and the expiration of a period equal to one year and one day (or, if longer, the
applicable preference period then in effect) following all such payments;
provided that nothing in this clause shall preclude, or be deemed to estop, the
Collateral Manager (A) from taking any action prior to the expiration of the
aforementioned one year and one day (or, if longer, the applicable preference
period then in effect) period in (x) any case or proceeding voluntarily filed or
commenced by the Company or (y) any involuntary insolvency proceeding filed or
commenced against the Company, by a Person other than the Collateral Manager or
its Affiliates, or (B) from commencing against the Company or any properties of
the Company any legal action which is not a bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceeding. The provisions of
this Section 21 shall survive the termination of this Agreement for any reason
whatsoever.

22. No Recourse.

The Collateral Manager hereby acknowledges and agrees that the Company’s
obligations hereunder will be solely the corporate obligations of the Company,
and the Collateral Manager will not have any recourse to any of the directors,
officers, employees or holders of the membership interest of Company with
respect to any claims, losses, damages, liabilities, indemnities or other
obligations in connection with any transactions contemplated hereby. Recourse in
respect of any obligations of the Company hereunder will be limited to the
Company’s assets and on the exhaustion thereof all claims against the Company
arising from this Agreement or any transactions contemplated hereby shall be
extinguished. The provisions of this Section 22 shall survive the termination of
this Agreement for any reason whatsoever.

23. Acknowledgments.

(a) The Collateral Manager hereby acknowledges that the Administrative Agent is
the beneficiary of a collateral assignment of this Agreement pursuant to
Section 2.11 of the LSA and the Administrative Agent and each other Indemnified
Party shall be express third party beneficiaries of the Company’s rights
hereunder, including but not limited to the Company’s right to indemnification
set forth in Section 14, subject, in each case, to each of the limitations,
restrictions and conditions set forth in Section 2.11 of the LSA with respect to
the collateral assignment of this Agreement; provided that, such collateral
assignment and such third party beneficiary rights shall automatically terminate
upon the irrevocable payment in full of the Obligations (other than contingent
indemnity obligations as to which no claim has been made) and the termination of
the Commitments in full.

 

25



--------------------------------------------------------------------------------

(b) Subject to Section 12(e) and the proviso to Section 23(a), the Collateral
Manager hereby: (i) acknowledges and consents to the collateral assignment of
this Agreement made by the Company in the LSA; (ii) acknowledges that the
Company is collaterally assigning all of its right, title and interest in, to
and under this Agreement to the Administrative Agent for the benefit of the
Secured Parties to secure the Obligations; and (iii) agrees that all the
representations, covenants and warranties made by it herein are also for the
benefit of the Secured Parties to secure the Obligations; provided that, each of
the foregoing shall be subject, in each case, to each of the limitations,
restrictions and conditions set forth in Section 2.11 of the LSA with respect to
the collateral assignment of this Agreement.

(c) Notwithstanding anything herein to the contrary, each party hereto
acknowledges that the Collateral Manager does not, pursuant to this Agreement,
guarantee the payment of any obligations of the Company; provided that, nothing
in this Section 23(c) shall affect, alter or otherwise modify the Collateral
Manager’s indemnification requirements pursuant to Section 14.

(d) The Collateral Manager agrees (and, to the full extent that it may lawfully
so agree) that neither it nor anyone claiming through or under it will set up,
claim or seek to take advantage of any appraisement, valuation, stay, extension
or redemption law now or hereafter in force in any locality where any Collateral
Portfolio may be situated in order to prevent, hinder or delay the enforcement
or foreclosure of the LSA, or the absolute sale of any of the Collateral
Portfolio or any part thereof, or the final and absolute putting into possession
thereof, immediately after such sale, of the purchasers thereof, and the
Collateral Manager, for itself and all who may at any time claim through or
under it, hereby waives, to the full extent that it may be lawful so to do, the
benefit of all such laws, and any and all right to have any of the properties or
assets constituting the Collateral Portfolio marshaled upon any such sale, and
agrees that the Collateral Agent, or the Administrative Agent on its behalf, or
any court having jurisdiction to foreclose the security interests granted in
this Agreement may sell the Collateral Portfolio as an entirety or in such
parcels as the Collateral Agent (acting at the direction of the Administrative
Agent) or such court may determine.

(e) The Collateral Manager hereby irrevocably appoints each of the Collateral
Agent and the Administrative Agent its true and lawful attorney (with full power
of substitution) in its name, place and stead and at is expense, in connection
with the enforcement of the rights and remedies provided for in the LSA,
including without limitation the following powers: (a) to give any necessary
receipts or acquittance for amounts collected or received hereunder, (b) to make
all necessary transfers of the Collateral Portfolio in connection with any such
sale or other disposition made pursuant hereto, (c) to execute and deliver for
value all necessary or appropriate bills of sale, assignments and other
instruments in connection with any such sale or other disposition, the
Collateral Manager hereby ratifying and confirming all that such attorney (or
any substitute) shall lawfully do hereunder and pursuant hereto, and (d) to sign
any agreements, orders or other documents in connection with or pursuant to any
Transaction Document.

[signature page follows]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this INVESTMENT MANAGEMENT
AGREEMENT to be executed by their respective authorized representatives on the
day and year first above written.

 

WALNUT STREET FUNDING LLC

By:

 

/s/ Gerald F. Stahlecker

Name: Gerald F. Stahlecker

Title: Executive Vice President

FS INVESTMENT CORPORATION

By:

 

/s/ Gerald F. Stahlecker

Name: Gerald F. Stahlecker

Title: Executive Vice President

[Signature Page to Collateral Management Agreement]